Citation Nr: 1755382	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 040		DATE


THE ISSUE

Entitlement to service connection for back strain.


ORDER

Service connection for back strain is denied.


FINDING OF FACT

The evidence of record does not reflect a nexus between the in-service injury and the current back strain disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for back strain have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty with the United States Navy from April 1974 to July 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in December 2015.  The Veteran's representative was not present at the hearing; however, the Veteran indicated on the record that he wished to proceed with the hearing without his representative.  

This case was previously before the Board in April 2016, when it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran was diagnosed with a back muscle strain in May 1974 during service, and has a current diagnosis of lumbago.  The Veteran has testified credibly that, during service, he was beaten by fellow service members.  He sought treatment twice during service for the May 1974 back strain, which he reported was caused by exercise.  On his discharge examination, the Veteran did not report back pain.

The Veteran underwent a VA examination for his back strain in April 2012.  The examiner opined that there is no evidence that service caused the Veteran's current low back pain, as a low back muscle strain such as that diagnosed in May 1974 was a condition that would resolve rather than become chronic.  

The Board further notes that, although the Veteran testified that he has experienced continued back pain since service, he reported in a December 2007 private treatment record that his current back pain had only persisted since the previous year.  Further, the Veteran's Social Security Administration records indicate that he worked for approximately ten years as a carpenter after service and prior to seeking treatment for back pain.  Although the Veteran testified that he has never played football, he reported on multiple occasions to his private treatment providers that he played football professionally in the late 1970s.

The Veteran's normal discharge examination and his reports that he played football and performed skilled manual labor after service are inconsistent with his testimony that he has had continual back pain since leaving service in July 1974.  Considering these inconsistencies alongside the examiner's opinion that a muscle strain would resolve itself, the Board finds that there is no evidence of nexus between the in-service injury and the Veteran's current back strain.  Accordingly, service connection is not warranted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD:	K. Josey, Associate Counsel

Copy mailed to:	Virginia Department of Veterans Services

Department of Veterans Affairs


